UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7064


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ORRANDY GOODWYN, a/k/a Randy, a/k/a White Boy, a/k/a Trash,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:96-cr-00041-JRS-8)


Submitted:   December 17, 2012            Decided:   December 28, 2012


Before MOTZ, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Orrandy Goodwyn, Appellant Pro Se. Jessica Aber Brumberg, OFFICE
OF THE UNITED STATES ATTORNEY, Richard Daniel Cooke, Laura
Colombell Marshall, Assistant United States Attorneys, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Orrandy    Goodwyn         appeals   the    district    court’s    order

denying,      for    want        of     jurisdiction,       his      motion      for

reconsideration of the district court’s order denying his 18

U.S.C. § 3582(c)(2) (2006) motion.               We have reviewed the record

and find no reversible error.                 Accordingly, we affirm for the

reasons stated by the district court.                 United States v. Goodwyn,

No. 3:96-cr-00041-JRS-8 (E.D. Va. May 8, 2012).                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in    the    materials      before    this   court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                          2